United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oak Brook, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1664
Issued: August 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 23, 2009 appellant filed a timely appeal of the June 25, 2008 schedule award
decision of the Office of Workers’ Compensation Programs finding two percent impairment of
the right leg. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than two percent impairment of the right lower
extremity for which he received a schedule award.
On appeal appellant contends that the impairment to his right leg is greater than awarded.
FACTUAL HISTORY
The Office accepted that on January 10, 2006 appellant, then a 52-year-old letter carrier,
sustained internal derangement of the right knee while in the performance of his work duties. On
April 14, 2006 appellant underwent right knee arthroscopy and a chondroplasty of the medial
tibial plateau performed by Dr. Steven J. Mash, an attending Board-certified orthopedic surgeon.

On July 21, 2006 appellant filed a claim (Form CA-7) for a schedule award. On July 24,
2006 the Office requested that he submit a medical report from an attending physician which
provided an impairment rating based on the fifth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001).
In an August 2, 2006 report, Dr. Mash noted appellant’s persistent complaints of aching
about the knee joint. He listed normal findings on physical examination. Dr. Mash stated that
range of motion was full, without effusion, swelling, atrophy or loss of strength in the quads or
hamstrings. He advised that appellant had reached maximum medical improvement. Dr. Mash
rated five percent impairment of the right lower extremity based on the arthroscopy and
appellant’s discomfort.
On October 30, 2006 Dr. David H. Garelick, an Office medical adviser, reviewed the
medical evidence. He determined that appellant did well following surgery and did not sustain
any permanent impairment to the right leg. Dr. Garelick stated that Dr. Mash did not report any
objective findings of impairment to support the impairment rating provided. He advised that
appellant reached maximum medical improvement on August 2, 2006.
By letter dated December 27, 2006, the Office requested that Dr. Mash submit a
supplemental report addressing impairment to appellant’s right leg.
In a January 12, 2007 report, Dr. Mash stated that his five percent impairment rating of
the right lower extremity was based on the A.M.A., Guides which allowed the calculation of
permanent impairment for loss of function secondary to pain, discomfort or sensory alteration.
He advised that appellant had discomfort and hip dyesthesias about the knee joint. Dr. Mash
considered his subclinical aching and discomfort about the knee joint localized to the lateral
aspect of the knee. He stated that appellant’s range of motion was otherwise normal and that he
disagreed with Dr. Garelick’s finding of no permanent impairment.
On February 5, 2007 Dr. Garelick reviewed Dr. Mash’s January 12, 2007 report. He
noted that the impairment described by Dr. Mash pertained to loss of function due to pain or
sensory alteration. Dr. Garelick noted that it was customary to describe pain in terms of the
distribution of a particular nerve, but Dr. Mash did not identify which nerve caused impairment.
As the knee derived sensory innervation from the femoral nerve, Dr. Garelick recommended two
percent impairment with general reference to Table 17-37 and Table 16-10 and dyesthesias.
In an April 5, 2007 decision, the Office granted appellant a schedule award for two
percent impairment of the right leg.
On April 30, 2007 appellant requested a review of the written record by an Office hearing
representative.
In a May 4, 2007 report, Dr. Jacob Salomon, a surgeon, reviewed appellant’s medical
records. He determined that appellant sustained 23 percent impairment of the right leg.
Dr. Salomon noted his complaint of limited motion and pain. Appellant rated his pain as 6 out of
10 with weightbearing and 3 out of 10 on average. Dr. Salomon listed essentially normal
findings on physical examination with positive MacIntosh pivotal/shift and Apley’s compression
test results and Grade 4 muscle weakness of both quadriceps and hamstrings. He could not rate
appellant’s dysthesias because he did not complain of any along the femoral route or infrapatellar
2

area. Dr. Salomon rated seven percent impairment for arthritis based on Table 17-31, but stated
that this rating did not consistently or fairly rate his impairment. In the alternative, he noted that
Grade 4 muscle weakness on flexion and extension each constituted 12 percent impairment of
the leg. By combining the 12 percent impairment for weakness, appellant had a total 23 percent
impairment of the right lower extremity.
On May 26, 2007 Dr. Robert Wysocki, an Office medical adviser, reviewed appellant’s
medical records. He agreed with the prior two percent impairment rating provided by
Dr. Garelick. Although, Dr. Salomon noted 4/5 muscle strength of the right quadriceps and
hamstrings, Dr. Wysocki stated that the A.M.A., Guides provided that decreased strength could
not be rated in the presence of decreased motion, painful conditions, deformities or absence of
parts that prevented effective application of maximal force in the region being evaluated.1 He
stated that manual muscle testing would not be a reliable assessment and should not be used to
rate impairment. Dr. Wysocki noted that although Dr. Salomon considered rating appellant’s
arthritis, Dr. Mash’s January 19, 2006 treatment note reported normal x-rays.2 He advised that
appellant had impairment related to pain in his knee.
In an August 17, 2007 decision, an Office hearing representative affirmed the April 5,
2007 decision, finding that appellant had more than a two percent impairment of the right leg.
On November 20, 2007 appellant requested reconsideration. In a November 8, 2007
report, Dr. Lafayette Singleton, a Board-certified neurologist, determined that appellant sustained
13 percent impairment of the right leg. He reviewed appellant’s medical records which listed
normal findings on physical examination. Dr. Singleton stated that it was difficult to rate
impairment based on normal ranges of motion and strength measurements. He stated that an
impairment rating had to be based on appellant’s surgery. Dr. Singleton noted that x-rays of the
right knee showed cartilage interval between the patellofemoral area of two millimeters which
indicated chondromalacia and chondroplasty. He determined that patellofemoral at two
millimeters constituted 10 percent impairment based on Table 17-31. Dr. Singleton further
determined that appellant sustained an additional three percent impairment for pain. He
combined the 10 percent arthritis impairment and 3 percent impairment for pain to total 13
percent impairment to the right leg.
On December 24, 2007 Dr. Garelick reviewed Dr. Singleton’s November 8, 2007
findings. He found that the medical evidence did not support greater impairment. Dr. Garelick
noted Dr. Singleton’s difficulty in rating appellant’s impairment as his findings on examination
were essentially normal. While Dr. Singleton found that appellant sustained 10 percent
impairment of the right lower extremity based on loss of cartilage as demonstrated by x-ray,
Dr. Mash found normal x-rays in his January 19, 2006 treatment note.3 Given the differing
opinions, Dr. Garelick relied on Dr. Mash’s opinion over that of Dr. Singleton, stating that
1

A.M.A., Guides 508.

2

In a January 19, 2006 report, Dr. Mash ruled out internal derangement of the right knee based on x-ray
examination.
3

In a January 19, 2006 treatment note, Dr. Mash reviewed a history of appellant’s January 10, 2006 employment
injury and medical treatment. He reported his normal findings on physical and x-ray examination of appellant’s
right knee. Dr. Mash ruled out internal derangement of the right knee.

3

Dr. Mash was better qualified as a Board-certified orthopedic surgeon while Dr. Singleton was a
Board-certified neurologist. Dr. Garelick further stated that appellant had already been awarded
two percent impairment for pain based on his February 5, 2007 opinion. He concluded that there
were no objective findings upon which to award additional impairment.
By decision dated January 9, 2008, the Office denied modification of the August 17,
2007 decision. It found that appellant had no more than two percent impairment of the right
lower extremity.
By letter dated April 1, 2008, appellant requested reconsideration. In a March 7, 2008
report, Dr. Singleton diagnosed internal derangement of the right knee with residuals and
determined that appellant sustained 19 percent impairment of the right lower extremity. He
listed findings on physical examination which included less than 110 degrees of flexion which he
determined represented 10 percent impairment under Table 17-10, page 537. Dr. Singleton
stated that appellant had 10 degrees of flexion contracture, but passively appellant could obtain
another 5 degrees of extension. He subtracted 5 degrees from 10 degrees of active flexion.
Dr. Singleton determined that appellant sustained 10 percent impairment for flexion contracture
under Table 17-10. He combined the 10 percent loss of range of motion impairment ratings to
calculate 19 percent impairment of the right lower extremity.
On May 5, 2008 Dr. Garelick reviewed appellant’s medical records. He found that
appellant did not sustain any additional impairment. Dr. Garelick stated that residual impairment
was minimal based on Dr. Mash’s normal physical examination findings. He again relied on
Dr. Mash’s findings primarily due to his professional qualifications. Dr. Garelick again
concluded that there was no objective evidence to grant appellant an additional schedule award.
By decision dated June 25, 2008, the Office denied modification of the January 9, 2008
decision. The medical evidence was found to be insufficient to establish that appellant had more
than a two percent impairment of the right lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation to be paid for
permanent loss or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.6 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.7

4

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

5

20 C.F.R. § 10.404.

6

5 U.S.C. § 8107(c)(19).

7

Id.

4

ANALYSIS
Appellant contends that he has more than two percent permanent impairment of the right
lower extremity, for which he received a schedule award on April 5, 2007. The Office accepted
his claim for internal derangement of the right knee. Appellant underwent right knee
arthroscopy and a chondroplasty of the medial tibial plateau on April 14, 2006 to treat the
accepted right lower extremity condition.
The Office based its schedule award decision on the December 24, 2007 and May 5, 2008
reports of Dr. Garelick, an Office medical adviser, who largely dismissed the findings by
Dr. Singleton, based on the physician’s specialty in neurology rather than orthopedic surgery.
The Board finds that this was error. As a result, Dr. Garelick failed to provide a comprehensive
review of the medical evidence submitted from appellant.
On November 7, 2008 Dr. Singleton provided a rating of impairment to appellant’s right
leg based on atrophy and pain. He obtained x-rays of the right knee that showed a two
millimeter patellofemoral cartilage interval which would constitute 10 percent impairment to the
right knee under Table 17-31. Dr. Garelick stated that Dr. Mash had previously reported normal
x-rays in a January 19, 2006 report. The Board notes that the 2006 x-ray, purported to be
normal, apparently was obtained prior to appellant’s surgery and chondroplasty on
April 14, 2006. Dr. Garelick’s reliance on the January 2006 x-ray over the studies obtained by
Dr. Singleton is not well explained. The medical adviser did not adequately explain why a study
obtained prior to surgery should be considered more relevant than one obtained following
surgery. Dr. Singleton also allowed 3 percent for pain, to find 13 percent total impairment to the
right knee. He appeared to rely on Chapter 18-3d, as he noted that appellant had pain-related
impairment that increased the burden of his condition. In response to this application of the
A.M.A., Guides, Dr. Garelick merely noted that appellant had already been rated two percent for
pain. He did not adequately address any specific deficiency in the rating provided by
Dr. Singleton.
Dr. Singleton provided a March 7, 2008 report in which he rated impairment of
appellant’s right leg at 19 percent. In this regard, he utilized the loss of range of motion deficits
under Table 17-10 at page 537. Appellant had flexion of less than 110 degrees that represented a
mild impairment of 10 percent. He also had flexion contracture less than 10 degrees, which also
represents mild impairment of 10 percent. Dr. Singleton noted that he combined these ratings to
find 19 percent total impairment to the right leg. On May 5, 2008 Dr. Garelick reiterated his
prior impairment rating of two percent. Again, he relied upon Dr. Mash’s prior findings that
reported appellant’s examination as normal. Dr. Singleton’s specialty in neurology was cited as
a reason for discounting the impairment rating. Dr. Garelick found Dr. Mash to be ‘the more
skilled and experienced person.” With little explanation for this determination the opinion of the
medical adviser is not persuasive.
Proceedings under the Act are not adversary in nature. While the claimant has the burden
to establish entitlement to compensation, the Office shares responsibility in the development of
the evidence to see that justice is done.8 Accordingly, once it undertakes to develop the medical
8

Richard E. Simpson, 55 ECAB 490 (2004).

5

evidence, the Office has the responsibility to do so in the proper manner.9 The Office should
have referred the matter to an appropriate medical specialist to determine whether appellant
sustained impairment due to arthritis or loss of range of motion as reported by Dr. Singleton.
The Board will remand the case to the Office for referral of appellant for examination and
evaluation regarding whether he has more than two percent permanent impairment to his right
knee. Following such other development as deemed necessary, the Office shall issue an
appropriate merit decision on appellant’s schedule award claim.
CONCLUSION
The Board finds that the case is not in posture for decision as to whether appellant has
more than a two percent permanent impairment of the right leg.
ORDER
IT IS HEREBY ORDERED THAT the June 25, 2008 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded to the Office for further
action consistent with this decision.
Issued: August 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

Melvin James, 55 ECAB 406 (2004).

6

